Case: 1:18-cr-00513-CAB Doc #: 113 Filed: 05/15/19 1 of 1. PagelD #: 473

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OHIO FILED
EASTERN DIVISION
MAY 15 2016
CLERK US. Dig -

UNITED STATES OF AMERICA, Case No, 1:18CR513

Plaintiff, Magistrate Judge Greenberg

WAIVER OF REVOCATION HEARING,
CONSENT TO DETENTION, AND
ORDER

VS,

AARON L. EISENBERG,

Defendant.

I, AARON L. EISENBERG, the above named defendant, accused of having violated the
terms and conditions of bond release as ordered by the Court and being advised of the nature of
the charge and of my rights, and under advice of counsel, do hereby waive in open court my right
to a detention and revocation hearing and consent that I be held without bail pursuant to Title 18,

U.S.C., Section 3142 (ce) and (i) until further order of the Court.

Defepdant

 

—-

 

IT IS SO ORDERED.

Approved: a) FL /y C-

Jonathan D. Greén erg
.S. Magistrate-Fddge

Date.“ & 7 [5
